Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT is made as of June 27, 2010 by and among the following parties
(individually a “Party” and collectively the “Parties”):

 

(1)           Isle of Capri Casinos, Inc., a Delaware corporation (the
“Company”); and

 

(2)           Mr. Jeffrey D. Goldstein, Mr. Robert S. Goldstein, Mr. Richard A.
Goldstein, Goldstein Group, Inc., an Iowa corporation, B.I.J.R.R. Isle, Inc., a
Missouri corporation, B.I. Isle Partnership, L.P., a Missouri limited
partnership, Rob Isle Partnership, L.P., a Missouri limited partnership, Rich
Isle Partnership, L.P., a Missouri limited partnership, Jeff Isle Partnership,
L.P., a Missouri limited partnership, I.G. Isle Partnership, L.P., a Missouri
limited partnership, The Robert S. Goldstein 2008 Irrevocable Trust, a trust
formed under the laws of the State of Missouri, Nathan Millan and Joshua Millan
(collectively, the “Goldstein Family Group”).

 

Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in Article 1 of this Agreement.

 

RECITALS

 

WHEREAS, as of the date of this Agreement, the Goldstein Family Group
Beneficially Owns, and has the right to vote, 16,241,486 shares of the Company’s
common stock, par value $.01 per share (the “Company Common Stock”),
representing 50.10% of the outstanding Company Common Stock on the date hereof;

 

WHEREAS, on April 30, 2010, the Company received a letter from counsel to the
Goldstein Family Group requesting that the Company give appropriate
consideration to the effects of possible future issuances of common stock on the
Goldstein Family Group’s interests;

 

WHEREAS, the Board of Directors of the Company (the “Board”) created a special
committee of the Board of Directors (the “Special Committee”), composed entirely
of independent, non-interested directors, to consider, with the assistance of
independent legal and financial advisors, the effects of possible future
issuances of common stock on the Goldstein Family Group’s interests; and

 

WHEREAS, the Company and the Goldstein Family Group have agreed that it is in
their mutual interests to enter into this Agreement, pursuant to which, among
other things (i)  the Board has agreed to recommend that the Company’s
stockholders adopt, and submit to the Company’s stockholders for their
consideration, approval and adoption, certain amendments to the Company’s
Certificate of Incorporation in substantially the form set forth in Exhibit A
hereto (the “Charter Amendments”), (ii) the Board has agreed to approve and
adopt all necessary amendments to the By-Laws to be consistent with the terms of
this Agreement and the Charter Amendments, and (iii) the Company has agreed to
nominate certain members of Goldstein Family Group for election to the Board.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1

 

CERTAIN DEFINITIONS

 

Section 1.1.            In addition to the other definitions contained elsewhere
in this Agreement, the following terms shall have the meanings specified below
for the purposes hereof:

 

(a)           “Affiliate” has the meaning ascribed to it in Rule 12b-2
promulgated under the Exchange Act.

 

(b)           “By-Laws” means the by-laws of the Company, as the same may be
amended from time to time.

 

(c)           “Certificate of Incorporation” means the certificate of
incorporation of the Company, as may the same may be amended from time to time.

 

(d)           “Beneficial Owner” and “Beneficially Own” have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act;
provided, however, that for purposes of this Agreement, any option, warrant,
right, conversion privilege or arrangement to purchase, acquire or vote Voting
Securities, regardless of the time period during, or the time at which, it may
be exercised, and regardless of the consideration paid, shall be deemed to give
the holder thereof beneficial ownership of the Voting Securities to which it
relates.

 

(e)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the SEC under such
statute.

 

(f)            “GFIL” means GFIL Holdings, LLC, a Delaware limited liability
company, or a similarly named limited liability company formed by the Goldstein
Family Group prior to the effective date of the Charter Amendments (it being
understood that, upon formation, GFIL will be 100% owned and controlled by the
Goldstein Family Group).

 

(g)           “Nomination Expiration Date” means the earlier to occur of: 
(1) the tenth anniversary of the date of this Agreement; and (2) such time as
the sum of (i) and (ii) below do not equal in the aggregate at least 22.5% of
the then outstanding shares of Company Common Stock, not including any shares of
the Company’s Class B Common Stock or shares of Common Stock issued upon
conversion of any preferred stock :

 

(i) the total number of Physical Shares of Company Common Stock directly owned
by members of the Goldstein Family Group in the aggregate; and

 

(ii) the total number of Physical Shares of Company Common Stock owned by GFIL
multiplied by a fraction, the numerator of which is equal to the total number of

 

2

--------------------------------------------------------------------------------


 

Physical Shares of the membership interests of GFIL directly owned by members of
the Goldstein Family Group and the denominator of which is equal to the then
total outstanding membership interests of GFIL.

 

For example, if GFIL owns Physical Shares of Company Common Stock equal to 45%
of the then outstanding shares of Company Common Stock and members of the
Goldstein Family Group own in the aggregate Physical Shares of membership
interests of GFIL equal to 50% of the then outstanding membership interests of
GFIL, the Goldstein Family Group is deemed to own Physical Shares of Company
Common Stock equal to 22.5% of the then outstanding shares of Company Common
Stock.

 

(h)           “Person” means a natural person or any legal, commercial or
governmental entity, including, but not limited to, a corporation, partnership,
joint venture, trust, limited liability company, group acting in concert or any
person acting in a representative capacity.

 

(i)            “Physical Shares” means shares, units or interests of a
corporation or other entity (such as a limited liability company, limited
partnership or trust) Beneficially Owned by any Person as to which such Person
directly or indirectly has voting and investment power and which are held either
of record by such Person or through a broker, dealer, agent, custodian or other
nominee who is the holder of record of such shares.  For the avoidance of doubt,
it is understood that (i) “Physical Shares” shall not include shares
Beneficially Owned by any Person solely as a result of the operation of (x) the
proviso in Section 1.1(d) hereof or (y) Rule 13d-3(d)(1)(i)(A)-(B) promulgated
under the Exchange Act, and (ii) the fact that shares are held in a margin
account or are pledged as collateral pursuant to customary loan documentation
shall not prevent such shares from being considered Physical Shares unless and
until such shares are liquidated pursuant to a margin call or otherwise
foreclosed upon by the applicable broker, lender or other third party.

 

(j)            “Public Offering” means a firm commitment underwritten offering
of shares of common stock of the Company registered under the Securities Act of
1933, as amended, resulting in net proceeds to the Company of at least $25
million.

 

(k)           “SEC” means the United States Securities and Exchange Commission.

 

(l)            “Voting Securities” means any securities of the Company entitled,
or which may be entitled, to vote in the election of directors, or securities
convertible into or exercisable or exchangeable for such securities, whether or
not subject to passage of time or other contingencies.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2

 

CERTAIN REPRESENTATIONS AND WARRANTIES

 

Section 2.1.            Representations and Warranties of the Company.  The
Company represents and warrants to each member of the Goldstein Family Group as
follows.

 

(a)           The Company has the corporate power and authority to enter into
and perform all of its obligations under this Agreement.  This Agreement has
been duly and validly executed and delivered by the Company and constitutes a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(b)           None of the execution and delivery of this Agreement by the
Company, the consummation by the Company of any of the transactions contemplated
hereby or compliance by the Company with any of the provisions hereof
(i) conflicts with, or results in any breach of, any provision of the
Certificate of Incorporation or By-Laws of the Company, (ii) violates any order,
writ, injunction, decree, judgment, law, statute, rule or regulation applicable
to the Company, any of its subsidiaries or any of their respective properties or
assets or (iii) except for the requirements of the Exchange Act, requires any
filing with, or permit, authorization, consent or approval of, any governmental
entity, except in the case of clauses (ii) and (iii) where such violations or
failures to make or obtain any filing with, or permit, authorization, consent or
approval of, any governmental entity would not, individually or in the
aggregate, materially impair the ability of the Company to perform this
Agreement.

 

Section 2.2.            Representations and Warranties of the Goldstein Family
Group.  Each member of the Goldstein Family Group represents and warrants to the
Company as follows.

 

(a)           As of the date hereof, the Goldstein Family Group has Beneficial
Ownership of the Voting Securities set forth on Schedule A to this Agreement. 
As of the date hereof, none of the Goldstein Family Group Beneficially Owns any
Voting Securities other the Voting Securities set forth on Schedule A.  As of
the date of this Agreement, all of the equity interests in and all of the
beneficial interests in each entity in the Goldstein Family Group that is not a
natural person are Beneficially Owned by Mr. Jeffrey D. Goldstein, Mr. Robert S.
Goldstein, Mr. Richard A. Goldstein and/or the spouse, child (including a person
legally adopted before the age of five), or grandchild of any of Mr. Bernard
Goldstein (deceased), Mr. Jeffrey D. Goldstein, Mr. Robert S. Goldstein,
Mr. Richard A. Goldstein.

 

(b)           Each member of the Goldstein Family Group has the requisite power
to agree to all of the matters set forth in this Agreement with respect to the
Company Common Stock it Beneficially Owns, and has the full authority to vote,
transfer and hold all the Company Common Stock it Beneficially Owns, with no
limitations, qualifications or restrictions on such power, subject to applicable
securities laws, applicable employee benefit plans of the Company and the terms
of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c)           Each member of the Goldstein Family Group has the legal capacity
and authority to enter into this Agreement and to perform all of its obligations
under this Agreement.  This Agreement has been duly and validly executed and
delivered by each member of the Goldstein Family Group and constitutes a valid
and binding agreement of each member of the Goldstein Family Group, enforceable
against each member of the Goldstein Family Group in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

(d)           None of the execution and delivery of this Agreement by any member
of the Goldstein Family Group, the consummation by any member of the Goldstein
Family Group of any of the transactions contemplated hereby or compliance by any
member of the Goldstein Family Group with any of the provisions hereof
(i) conflicts with, or results in any breach of, any organizational documents
applicable to any member of the Goldstein Family Group, (ii) violates any order,
writ, injunction, decree, judgment, law, statute, rule or regulation applicable
to any member of the Goldstein Family Group or any member’s properties or assets
or (iii) except for the requirements of the Exchange Act, requires any filing
with, or permit, authorization, consent or approval of, any governmental entity,
except in the case of clauses (ii) and (iii) where such violations or failures
to make or obtain any filing with, or permit, authorization, consent or approval
of, any governmental entity would not, individually or in the aggregate,
materially impair the ability of any member of the Goldstein Family Group to
perform this Agreement.

 

(e)           Except as permitted by this Agreement, the shares of Company
Common Stock currently held by the Goldstein Family Group are free and clear of
all liens, proxies, powers of attorney, voting trusts and voting agreements and
arrangements (collectively, “liens”), except for any such liens arising
hereunder, under any applicable employee benefit plans of the Company, or under
applicable federal and state securities laws and/or liens that are not material
to performance of any of the obligations of the Goldstein Family Group under
this Agreement.

 

(f)            Each member of the Goldstein Family Group has consulted with
counsel of its choice in connection with its decision to enter into and be bound
by this Agreement or waived its right to so consult.

 

ARTICLE 3

 

ACTIONS BY THE PARTIES

 

Section 3.1.            Governance Amendments.  The Company shall
(i) immediately following the execution of an underwriting agreement for a
Public Offering (the “Underwriting Agreement”), submit for approval by the
Company’s stockholders by written consent in lieu of a meeting, the Charter
Amendments and (ii) use its commercially reasonable efforts in good faith to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or desirable, or advisable under applicable laws, so as
to effect the Charter Amendments, including, without limitation, the preparation
and dissemination of a proxy statement or information statement to the Company’s
stockholders and the filing of such document with the SEC, the preparation and
filing with the State of Delaware of an amendment to the Certificate of
Incorporation and the adoption of all necessary amendments to the By-Laws to be
consistent

 

5

--------------------------------------------------------------------------------


 

with the terms of this Agreement and the Charter Amendments (including, without
limitation, the amendments set forth on Exhibit B) (the “By-Law Amendments”);
provided, however, if the Underwriting Agreement is not executed on or prior to
July 23, 2010 (or such later date as may be mutually agreed to by the Company
and the Goldstein Family Group) (the “Abandonment Date”), the Company shall
abandon efforts to effect the Charter Amendments and the By-Law Amendments and
shall take all steps necessary to effect such abandonment (an “Abandonment”). 
Not less than one business day prior to the dissemination to stockholders or
filing with the SEC of any proxy statement or information statement with respect
to the matters set forth herein, the Company shall furnish copies of such
documents to the Goldstein Family Group and its counsel for their review and
comment.

 

Section 3.2.            Actions by the Goldstein Family Group.

 

(a)           Each member of the Goldstein Family Group who is a director of the
Company shall vote to adopt the Charter Amendments at the board of directors
meeting at which they are considered or by written consent.  Each member of the
Goldstein Family Group shall, effective immediately following the execution of
the Underwriting Agreement and, without the consent of the Company, no later and
no earlier than that time,  execute and duly deliver in accordance with
applicable law the written consent attached hereto as Exhibit C in order to
approve the Charter Amendments and shall not withdraw that action by consent
without the consent of the Company.  In the case of an Abandonment, each member
of the Goldstein Family Group shall take all steps reasonably requested by the
Company to effect the Abandonment.

 

(b)           Each member of the Goldstein Family Group shall take all actions
reasonably requested by the Company to support the Company’s efforts to raise
capital through the issuance of additional shares of Company Common Stock.

 

(c)           At all times until the Nomination Expiration Date, all of the
equity interests in and all of the beneficial interests in each entity in the
Goldstein Family Group that is not a natural person (other than GFIL) will be
Beneficially Owned by Mr. Jeffrey D. Goldstein, Mr. Robert S. Goldstein,
Mr. Richard A. Goldstein and/or the spouse, child (including any personal
legally adopted before the age of five), or grandchild of any of Mr. Bernard
Goldstein, Mr. Jeffrey D. Goldstein, Mr. Robert S. Goldstein, Mr. Richard A.
Goldstein.

 

Section 3.3.            Director Nominations.

 

(a)           Effective upon the filing with the Secretary of State of the
Charter Amendments, Messrs. Jeffrey D. Goldstein, Robert S. Goldstein and
Richard A. Goldstein (collectively, the “Goldstein Directors”) shall be
appointed to Classes I, II and III of the Board, respectively.

 

(b)           Prior to the Nomination Expiration Date, upon each subsequent
election of the class of directors to which each of the Goldstein Directors is
appointed pursuant to Section 3.3(a), the Company shall take all action
reasonably necessary for the Board to nominate and recommend for election as a
director of the Company each of the Goldstein Directors, subject to each
Goldstein Director satisfying and continuing to satisfy applicable Nasdaq
requirements and other applicable law.

 

6

--------------------------------------------------------------------------------


 

(c)           Prior to the Nomination Expiration Date, in the event that any of
the Goldstein Directors dies or becomes legally incapacitated, the Company shall
take all action reasonably necessary to nominate for election as a director of
the Company any descendant of Bernard Goldstein (including a person legally
adopted before the age of five) who is suitable to serve as a director of the
Company pursuant to applicable Nasdaq requirements and other applicable law and
designated by the remaining Goldstein Directors who then are competent;
provided, however, that if the Company’s Board reasonably objects to such
designee another descendant reasonably acceptable to the Board may be so
designated by the remaining qualified Goldstein Directors.  For the avoidance of
doubt, the Company may at any time or from time to time increase or decrease the
size of the Board and/or change its composition, provided that such increase or
decrease may not affect the tenure of any Goldstein Director or any director
nominated pursuant to this subsection (c) or any of the Company’s obligations
under this Section 3.3.

 

(d)           Prior to the Nomination Expiration Date, the Company shall
schedule and hold its annual shareholders meeting with respect to the election
of directors in accordance with its past practices and shall not delay its
annual shareholder meetings in a manner which deprives the Goldstein Family
Group of the benefits of this Section 3.3. Nothing herein shall prevent the
Company from changing its fiscal year end if deemed advisable by the Company’s
Board.

 

(e)           It is understood and agreed that this Section 3.3 shall, without
any further action of any party, automatically terminate and be of no further
force and effect immediately upon the occurrence of an Abandonment.

 

Section 3.4.            Future Share Acquisitions.  Nothing in this Agreement
shall be deemed to restrict the ability of the Goldstein Family Group or any
member of the Goldstein Family Group to acquire additional shares of Company
Common Stock or the ability of the Board to act in a manner consistent with its
fiduciary duties and in the best interest of all the Company’s stockholders with
respect to acquisitions of Company Common Stock by any Person.  It is understood
and agreed that this Section 3.4 shall, without any further action of any party,
automatically terminate and be of no further force and effect immediately upon
the occurrence of an Abandonment.

 

ARTICLE 4

 

MISCELLANEOUS

 

Section 4.1.            Entire Agreement.  This Agreement constitutes the entire
agreement of the Parties with respect to its subject matter and supersedes any
and all prior representations, agreements or understandings, whether written or
oral, between or among any of them with respect to such subject matter.  This
Agreement may be amended only by a written agreement duly executed by the
Parties. During any period in which the Company has a class of equity securities
listed on a national securities exchange, any material amendment to this
Agreement must be approved by a majority of the independent, non-interested
directors of the Company, or a special committee of the board of directors of
the Company comprised solely of independent, non-interested directors.

 

7

--------------------------------------------------------------------------------


 

Section 4.2.            Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed duly given (i) on the date of delivery
if delivered personally, or by telecopy or facsimile, upon confirmation of
receipt, (ii) on the first business day following the date of dispatch if
delivered by a recognized next-day courier service, or (iii) on the third
business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered as set forth below or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.

 

If to the Company:

 

Isle of Capri Casinos, Inc.
600 Emerson Drive, Suite 300
St. Louis, Missouri 63141
Facsimile: (314) 813-9467
Attention: Chief Executive Officer

 

with a copy to:

 

Isle of Capri Casinos, Inc.
600 Emerson Drive, Suite 300
St. Louis, Missouri 63141
Facsimile: (314) 813-9481
Attention: General Counsel

 

If to the Goldstein Family Group:

 

Robert S. Goldstein
700 Office Parkway
St. Louis, Missouri 63141
Facsimile:  (314) 872-2461
Attention:  Robert S. Goldstein

 

with a copy to:

 

Robert G. Ellis
2117 State St.
Bettendorf, Iowa 52722
Facsimile:  (563) 344-5317
Attention:  Robert G. Ellis

 

8

--------------------------------------------------------------------------------


 

and

 

Thompson Coburn LLP
One US Bank Plaza
St. Louis, Missouri 63101
Facsimile:  (314) 552-7072
Attention:  Thomas A. Litz, Esq.

 

Section 4.3.            Governing Law and Venue; Submission to Jurisdiction. 
This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the laws of the State of Delaware, without giving
effect to its principles or rules of conflict of laws.  Each party irrevocably
submits to the jurisdiction of the Court of Chancery of the State of Delaware
(the “Chosen Court”), for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby.  Each
party agrees to commence any action, suit or proceeding relating hereto in the
Chosen Court.  Each party irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in the Chosen Court, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in such Chosen Court that any such action, suit or proceeding brought in
such Chosen Court has been brought in an inconvenient forum.  Each party further
irrevocably consents to and grants the Chosen Court jurisdiction over the person
of such parties and, to the extent legally effective, over the subject matter of
any such dispute and agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 4.2 or in such other manner as may be permitted by applicable law, shall
be valid and sufficient service thereof.  The parties agree that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.

 

Section 4.4.            Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.5.            Specific Performance.  Each of the members of the
Goldstein Family Group, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable in damages. It is accordingly agreed
that the members of the Goldstein Family Group or any of them, on the one hand,
and the Company, on the other hand (the “Moving Party”), shall each be entitled
to specific enforcement of, and injunctive relief to prevent any violation of,
the terms hereof, and the other party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity.

 

Section 4.6.            Assignment.  This Agreement may not be assigned by any
Party without the prior written consent of the other Parties.  This Agreement
shall be binding upon, and

 

9

--------------------------------------------------------------------------------


 

inure to the benefit of, the respective successors and permitted assigns of the
Parties.  This Agreement shall confer no rights or benefits upon any Person
other than the Parties.

 

Section 4.7.            Waiver.  Any waiver by any Party of a breach of any
provision of this Agreement shall not be deemed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement.

 

Section 4.8.            Counterparts.  This Agreement may be executed in one or
more counterparts, and by facsimile or .pdf format, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party, it being understood that all parties need not sign the same
counterpart.

 

Section 4.9.            Expenses.  All costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the Party incurring such expenses.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by each of the Parties,
through their respective duly authorized representative, as of the date first
above written.

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

/s/ Edmund L. Quatmann, Jr.

 

 

Name: Edmund L. Quatmann, Jr.

 

 

Title: SVP, General Counsel and Secretary

 

 

 

 

 

 

 

GOLDSTEIN GROUP, INC.

 

 

 

 

 

By:

/s/ Robert S. Goldstein

 

 

Name: Robert S. Goldstein

 

 

Title: Co-Chairman

 

 

 

 

 

 

 

B.I.J.R.R. ISLE, INC.

 

 

 

 

 

By:

/s/ Robert S. Goldstein

 

 

Name: Robert S. Goldstein

 

 

Title: Co-Chairman

 

 

 

 

 

B.I. ISLE PARTNERSHIP, L.P.

 

 

By: B.I.J.R.R. ISLE, INC., ITS SOLE GENERAL PARTNER

 

 

 

 

 

By:

/s/ Robert S. Goldstein

 

 

Name: Robert S. Goldstein

 

 

Title: Co-Chairman

 

--------------------------------------------------------------------------------


 

 

ROB ISLE PARTNERSHIP, L.P.

 

 

By: B.I.J.R.R. ISLE, INC., ITS SOLE GENERAL PARTNER

 

 

 

 

 

By:

/s/ Robert S. Goldstein

 

 

Name: Robert S. Goldstein

 

 

Title: Co-Chairman

 

 

 

 

 

 

 

RICH ISLE PARTNERSHIP, L.P.

 

 

By: B.I.J.R.R. ISLE, INC., ITS SOLE GENERAL PARTNER

 

 

 

 

 

By:

/s/ Robert S. Goldstein

 

 

Name: Robert S. Goldstein

 

 

Title: Co-Chairman

 

 

 

 

 

 

 

JEFF ISLE PARTNERSHIP, L.P.

 

 

By: B.I.J.R.R. ISLE, INC., ITS SOLE GENERAL PARTNER

 

 

 

 

 

 

 

By:

/s/ Robert S. Goldstein

 

 

Name: Robert S. Goldstein

 

 

Title: Co-Chairman

 

 

 

 

 

 

 

I.G. ISLE PARTNERSHIP, L.P.

 

 

By: B.I.J.R.R. ISLE, INC., ITS SOLE GENERAL PARTNER

 

 

 

 

 

 

 

By:

/s/ Robert S. Goldstein

 

 

Name: Robert S. Goldstein

 

 

Title: Co-Chairman

 

--------------------------------------------------------------------------------


 

 

ROBERT S. GOLDSTEIN 2008 IRREVOCABLE TRUST

 

 

 

 

 

By:

/s/ Marc Goldstein

 

 

Name: Marc Goldstein

 

 

Title: Trustee

 

 

 

 

/s/ Jeffrey D. Goldstein

 

JEFFREY D. GOLDSTEIN

 

 

 

/s/ Robert S. Goldstein

 

ROBERT S. GOLDSTEIN

 

 

 

/s/ Richard A. Goldstein

 

RICHARD A. GOLDSTEIN

 

 

 

/s/ Joshua Millan

 

JOSHUA MILLAN

 

 

 

/s/ Nathan Millan

 

NATHAN MILLAN

 

--------------------------------------------------------------------------------


 

Schedule A

 

Goldstein Family Group Beneficial Ownership of the Voting Securities

 

Record Owner/Account Name

 

Number of Shares

 

BI Isle Partnership, L.P.

 

4,502,625

 

Goldstein Group, Inc.

 

2,898,243

 

Jeff Isle Partnership, L.P.

 

1,400,000

 

Rob Isle Partnership, L.P.

 

1,400,000

 

Rich Isle Partnership, L.P.

 

1,400,000

 

Jeffrey D. Goldstein - brokerage account

 

817,109

 

Robert S. Goldstein Trust

 

780,966

 

Richard A. Goldstein Trust

 

676,024

 

I.G. Isle Partnership, L.P.

 

570,490

 

Jeffrey D. Goldstein 2008 Irrevocable Trust

 

540,000

 

Robert S. D. Goldstein 2008 Irrevocable Trust

 

540,000

 

Richard A. Goldstein 2008 Irrevocable Trust

 

540,000

 

Goldstein Family Foundation

 

75,000

 

Restricted Stock – Robert S. Goldstein

 

28,333

 

IRA Beneficiary Account – Spousal Participant

 

24,476

 

Restricted Stock – Jeffrey D. Goldstein

 

14,803

 

Joshua Millan

 

12,649

 

Nathan Millan

 

12,500

 

Restricted Stock – Richard A. Goldstein

 

8,268

 

 

 

16,241,486

 

 

--------------------------------------------------------------------------------


 

Exhibit A — Charter Amendments

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT TO
CERTIFICATE OF INCORPORATION OF
ISLE OF CAPRI CASINOS, INC.

 

Isle of Capri Casinos, Inc. (the “Corporation”), a corporation organized and
existing under and by virtue of the General Corporation Law of the State of
Delaware, as amended (the “DGCL”), DOES HEREBY CERTIFY:

 

FIRST:  That the Board of Directors of the Corporation adopted resolutions
proposing and declaring advisable the following amendment to the Certificate of
Incorporation of the Corporation:

 

RESOLVED, that the Certificate of Incorporation of the Corporation be amended so
that Section 4.1 of Article 4 thereof shall be amended to read in its entirety
as follows:

 

“4.1)  The aggregate number of shares the corporation has authority to issue
shall be 65,000,000 shares, of which 60,000,000 shares of the par value $.01
shall be designated as “Common Stock,” 3,000,000 shares of the par value $.01
shall be designated as “Class B Common Stock,” 2,000,000 shares of the par value
$.01 shall be designated as “Preferred Stock.””

 

RESOLVED, that the Certificate of Incorporation of the Corporation be amended so
that the following Article 13 be added immediately after the existing
Article 12:

 

“ARTICLE 13 — CERTAIN GOVERNANCE PROVISIONS

 

13.1.        Special Vote Requirement

 

(a)           The affirmative vote or consent of the holders of at least
two-thirds of the voting power of the corporation, voting as a single class,
shall be required for (i) the adoption of any agreement providing for the merger
or consolidation of the corporation with or into any other corporation or
entity, or similar transaction in which the shares of stock of the corporation
are exchanged for or changed into other stock or securities, cash and/or other
property, (ii) the adoption of any agreement providing for the sale or lease of
all or substantially all of the assets or property of the corporation and its
subsidiaries (taken as a whole), (iii) spin-off, split-up or extraordinary
dividend to shareholders and (iv) the liquidation, dissolution or winding up of
the corporation. Such affirmative vote or consent shall be in addition to the
votes or consents of the holders of stock of the corporation otherwise required
by law or any agreement between the corporation and any national securities
exchange.

 

--------------------------------------------------------------------------------


 

(b)           This Section 13.1, and the terms and conditions contained herein,
shall, without any action of any person or entity, automatically expire and be
null and void and of no further effect upon the first to occur of (i) (A) the
Goldstein Family Group (as defined below) and/or (B) GFIL (as defined below)
ceasing to hold common stock of the corporation representing at least 22.5% of
the corporation’s outstanding common stock, not including any shares of Class B
common stock or shares of common stock issued upon conversion of any preferred
stock (provided, however, that if GFIL, or a similarly named limited liability
company that is 100% owned and controlled as of the Article 13 Effective Time by
the Goldstein Family Group (“GFIL”) has not been formed by the Goldstein Family
Group as of the Article 13 Effective Time, subclause (B) of this clause
(i) shall be null and void and the terms of this clause (i) shall be based
solely on the ownership of the Goldstein Family Group) and (ii) the tenth
anniversary of the Article 13 Effective Time (as defined below)(the time at
which the first of the matters set forth in the foregoing clauses (i) and
(ii) occurs is referred to herein as the “Supermajority Expiration Time”).

 

(c)           For purposes of this certificate of incorporation, “Goldstein
Family Group” means (i) each of Jeffrey D. Goldstein, Richard A. Goldstein,
Robert S. Goldstein, Joshua Millan and Nathan Millan (each, a “Goldstein
Individual Stockholder”, and collectively, the “Goldstein Individual
Stockholders”); (ii) each spouse, child or grandchild of such Goldstein
Individual Stockholder or child or grandchild of such Goldstein Individual
Stockholder’s spouse, and upon the death of such Goldstein Individual
Stockholder, by the will or other instrument taking effect at the death of such
Goldstein Individual Stockholder or by applicable laws of descent and
distribution, such Goldstein Individual Stockholder’s estate, executors,
administrators and personal representatives and then such Goldstein Individual
Stockholder’s heirs, legatees or distributes, (iii) each trust created for the
benefit of one or more of such Goldstein Individual Stockholders or the persons
listed in clause (ii) above, including the Robert S. Goldstein 2008 Irrevocable
Trust, and (iv) each corporation, limited partnership or limited liability
company controlled by such Goldstein Individual Stockholder or one or more of
the persons listed in clauses (i) and (ii) above, including the Goldstein
Group, Inc., B.I.J.R.R. Isle, Inc., B.I. Isle Partnership, L.P., Rob Isle
Partnership, L.P., Rich Isle Partnership, L.P., Jeff Isle Partnership,
L.P., I.G. Isle Partnership, L.P. and GFIL.  For purposes of this paragraph, a
person adopted before the age of five shall be deemed to be the child or the
grandchild of the adoptive parents or grandparents, as the case may be.

 

(d)           From the Article 13 Effective Time until the Supermajority
Expiration Time, the corporation shall not amend, modify or repeal this
Section 13.1 unless such amendment, modification or repeal is approved

 

--------------------------------------------------------------------------------


 

by the affirmative vote or consent of the holders of at least two-thirds of the
voting power of the corporation, voting as a single class.

 

13.2         Classes of Directors

 

(a)           The Board of Directors of the corporation shall be divided into
three classes, designated Class I, Class II and Class III.  Each class of
directors shall consist, as nearly as may be possible, of one-third of the total
number of directors constituting the entire board of directors of the
corporation.  Upon the filing with the Secretary of State of the Certificate of
Amendment to this Certificate of Incorporation that provides for the inclusion
of this Article 13 in this Certificate of Incorporation (the “Article 13
Effective Time”), the Board of Directors shall consist of the members appointed
to the following classes:

 

Class I: Jeffrey D. Goldstein, Shaun R. Hayes, Lee S. Wielansky, John G.
Brackenbury

 

Class II: Robert S. Goldstein, Gregory J. Kozicz, W. Randolph Baker

 

Class III: Richard A. Goldstein, Alan J. Glazer, James B. Perry

 

The terms of the initial Class I directors shall expire at the first annual
meeting of shareholders to be held after the Article 13 Effective Time; the
terms of the initial Class II directors shall expire at the second annual
meeting of shareholders to be held after the Article 13 Effective Time; and the
terms of the initial Class III directors shall expire at the third annual
meeting of shareholders to be held after the Article 13 Effective Time.

 

(b)           At each annual meeting of shareholders, successors to the class of
directors whose terms expire at that annual meeting shall be elected for a
three-year term.

 

(c)           A director shall hold office until the annual meeting of
shareholders for the year in which his or her term expires and until his or her
successor shall be elected and shall qualify, subject, however, to prior death,
resignation, retirement, disqualification or removal from office.

 

(d)           Any vacancy on the Board of Directors of the corporation may be
filled by a majority of the Board of Directors then in office and any director
elected to fill such a vacancy shall have the same remaining term as that of his
or her predecessor.

 

(e)           From the Article 13 Effective Time until the Supermajority
Expiration Time, the corporation shall not amend, modify or repeal this
Section 13.2 unless such amendment, modification or repeal is approved

 

--------------------------------------------------------------------------------


 

by the those members of the Goldstein Family Group who hold a majority of the
total shares of common stock of the corporation held by the Goldstein Family
Group.”

 

SECOND:  That in lieu of a meeting and vote of stockholders, the stockholders
have given their written consent to this amendment in accordance with the
provisions of Section 228 of the DGCL.

 

THIRD:  That the aforesaid amendment was duly adopted in accordance with the
applicable provisions of Sections 242 and 228 of the DGCL.

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment to
be executed by its duly authorized officer this            day of           ,
2010.

 

 

 

Isle of Capri Casinos, Inc., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit B — By-Law Amendments

 

1.                                       The last sentence of Section 3.1 of the
Company’s By-Laws shall be amended to read in its entirety as follows:

 

“A director shall hold office until the annual meeting of shareholders for the
year in which his or her term expires and until his or her successor shall be
elected and shall qualify, subject, however, to prior death, resignation,
retirement, disqualification or removal from office.”

 

2.                                       Section 3.2 of the Company’s By-Laws
shall be amended to read in its entirety as follows:

 

“Vacancies on Board of Directors.  Any vacancy on the Board of Directors of the
corporation may be filled by a majority of the Board of Directors then in office
and any director elected to fill such a vacancy shall have the same remaining
term as that of his or her predecessor.”

 

--------------------------------------------------------------------------------


 

Exhibit C — Stockholder Consent

 

--------------------------------------------------------------------------------


 

WRITTEN CONSENT OF THE HOLDERS OF

 

A MAJORITY OF THE COMMON STOCK OF

 

ISLE OF CAPRI CASINOS, INC.

 

PURSUANT TO SECTION 228 OF THE

 

GENERAL CORPORATION LAW OF THE STATE OF DELAWARE

 

June       , 2010

 

Pursuant to Section 228 of the General Corporation Law of the State of Delaware
and Section 7.3 of the Bylaws of Isle of Capri Casinos, Inc., a Delaware
corporation (the “Corporation”), Jeffrey D. Goldstein, Richard A. Goldstein,
Robert S. Goldstein, Goldstein Group, Inc., B.I.J.R.R. Isle, Inc., B.I. Isle
Partnership, L.P., Rob Isle Partnership, L.P., Rich Isle Partnership, L.P., Jeff
Isle Partnership, L.P., I.G. Isle Partnership, L.P., Robert S. Goldstein 2008
Irrevocable Trust, Joshua Millan and Nathan Millan, each of whom or which owns
and has the power to vote on the date set forth above the number of shares of
Common Stock of the Corporation set forth opposite his or its name on the
signature pages below (as evidenced by the copies of brokerage account
statements or stock certificates attached hereto as Exhibit A) and who or which
collectively own and have the power to vote on the date set forth above
[                            ] shares of Common Stock of the Corporation, do
hereby consent to, with respect to all shares of Common Stock held by them as of
the date hereof, the amendment of the Certificate of Incorporation of the
Corporation in the form set forth as Exhibit B without a meeting.

 

THE ACTIONS TAKEN BY THIS CONSENT SHALL HAVE THE SAME FORCE AND EFFECT AS IF
TAKEN AT ANY MEETING OF THE STOCKHOLDERS OF THE CORPORATION, DULY CALLED AND
CONSTITUTED PURSUANT TO THE LAWS OF THE STATE OF DELAWARE.

 

--------------------------------------------------------------------------------


 

This Action by Written Consent may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Action by Written
Consent as of the date below indicated.

 

 

Number of Shares
of Common Stock

 

 

 

 

shares

 

 

 

Jeffrey D. Goldstein

 

 

Date:

 

 

 

 

 

 

 

 

shares

 

 

 

Richard A. Goldstein

 

 

Date:

 

 

 

 

 

 

 

 

shares

 

 

 

Robert S. Goldstein

 

 

Date:

 

 

 

 

 

 

 

 

shares

Goldstein Group, Inc., an Iowa corporation   

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

shares

B.I.J.R.R. Isle, Inc., a Missouri corporation   

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Number of Shares
of Common Stock

 

 

 

 

shares

B.I. Isle Partnership, L.P., a Missouri limited partnership

 

 

 

 

 

By:

B.I.J.R.R. Isle, Inc., a Missouri corporation, its general partner

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

shares

Rob Isle Partnership, L.P., a Missouri limited partnership

 

 

 

 

 

By:

B.I.J.R.R. Isle, Inc., a Missouri corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

shares

Rich Isle Partnership, L.P., a Missouri limited partnership

 

 

 

 

 

By:

B.I.J.R.R. Isle, Inc., a Missouri corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

shares

Jeff Isle Partnership, L.P., a Missouri limited partnership

 

 

 

 

 

By:

B.I.J.R.R. Isle, Inc., a Missouri corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Number of Shares
of Common Stock

 

 

 

 

shares

I.G. Isle Partnership, L.P., a Missouri limited partnership 

 

 

 

 

 

By:

B.I.J.R.R. Isle, Inc., a Missouri corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

shares

Robert S. Goldstein 2008 Irrevocable Trust, a Missouri trust

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

shares

 

 

 

Joshua Millan

 

 

Date:

 

 

 

 

 

shares

 

 

 

Nathan Millan

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

Evidence of Common Stock Ownership

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Certificate of Amendment to Certificate of Incorporation

 

--------------------------------------------------------------------------------